Vinje, J.
(dissenting). In my opinion the notes in question were negotiable. The power' given to confess judgment “at any time hereafter” “for such an amount as may be due, and also for any amount to become due. thereon,” does not authorize the confession of a judgment until there is something due on the note. When there is, then judgment may be taken for such amount, and also for any amount to become due thereon, but judgment cannot betaken for any amount to become due thereon until there is something due. The note says for such amount as may be due, and also, not or also, for any amount to become due thereon. Since judgment cannot be taken until a sum becomes due, and since that time is fixed by the note, it is negotiable.
The cases relied upon'by the court differ radically in their facts. In Wisconsin Yearly Meeting v. Babler, 115 Wis. 289, 91 N. W. 678, judgment could be confessed “at any time hereafter” for such amount as may be unpaid thereon, whether due or not.” In First Nat. Bank v. Russell, 124 Tenn. 618, 139 S. W. 734, and in Richards v. Barlow, 140 Mass. 218, 6 N. E. 68, judgment could be confessed “at any time hereafter” “for such amount as may appear to be unpaid thereon.” It hardly seems necessary to point out the *143difference between an amount “unpaid” and an amount “due,” especially where, as in Wisconsin Yearly Meeting v. Babler, 115 Wis. 289, 91 N. W. 678, the word “unpaid” is sought to be reinforced by the words whether due or not, though the latter neither add to nor detract from the meaning of the word “unpaid,” which means not paid, whether due or not.